IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00268-CV
 
In re Texas Department of Family 
and
Protective Services
 
 
 

No. 10-08-00270-CV
 
IN RE JAMES EHLERS
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
The Department of Family and Protective Services
filed an application with this Court for the issuance of a writ of mandamus
against the Respondent, Honorable Greg Wilhelm, Judge of the County Court at
Law No. 1 of Ellis County.  James Ehlers, joined by attorney ad litem Gloria
Ortiz, also filed a mandamus application against Judge Wilhelm.  In both
applications, the parties contend that Respondent abused his discretion by
refusing to enter a final judgment memorializing the jury’s verdict in a
parental-rights termination case and by issuing an order appointing a
transition master and a transition coordinator.  Ehlers further contends that Respondent
abused his discretion because the transition order effectively denies him
access to his daughter.
However, the trial court has since signed a final
judgment and a separate order vacating its transition order.  Accordingly, we
dismiss the mandamus applications as moot.  See In re Jaramillo, 164 S.W.3d 774, 775 (Tex. App.—Texarkana 2005, orig. proceeding).
 
FELIPE REYNA
Justice
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Petitions dismissed 
Opinion delivered and
filed September 17, 2008
[OT06]